In an action brought to foreclose certain transfers of tax liens on real property, held by the plaintiff municipality, the defendants, trustees of a certificated mortgage issue, who are the owners of the equity of redemption, appeal from an order restrain*1004ing them, until the delivery of the referee’s deed, from removing top soil from such real property, and granting other appropriate relief. Order, in so far as an appeal is taken therefrom, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Davis, Adel, Taylor and Close, JJ., concur.